MacKINNON, Circuit Judge,
dissenting:
To my mind the majority opinion confuses privacy with secrecy. The majority resolve this appeal by remanding the record for clarification by the district court of the grounds on which it removed the seal on documents introduced into evidence by the defendants at the suppression hearing. The majority accompanies its disposition with a stay forbidding further disclosure of the evidentiary documents until this panel, which retains jurisdiction over the appeal, issues a further order regarding them.
My dissent from this disposition is based on my conclusion that the disclosure was not only warranted, but required. I also find the record sufficiently detailed to support the action taken by the district court, making this remand unnecessary. Finally, I disagree with the court that the Church of Scientology of California1 is entitled to intervene in the criminal proceedings.
I
The facts are fully set forth in the court’s opinion and, except for several which bear emphasis, will not be repeated here.
The source of the documents which are the subject of this appeal was the seizure from the Church of Scientology of California, at two Los Angeles locations. Copies of the 50,000 pages seized were transmitted to Washington, D. C. for consideration by the trial court to determine the validity of the search against the contention that it was a constitutionally impermissible general search. There is no disagreement on the court that the legal effect of requesting the trial court to examine the entirety of the seized materials was that they became part of the “record” of the case. Supra at 299 (quotation marks in original). I agree with the factual conclusion of the majority that this reflects the contemporaneous understanding of the parties and the district court.2
*432In the criminal proceedings involving individuals who are employees or officials of the Church of Scientology, the trial court adopted a disposition of the charges that conformed to the negotiated plea agreement. Just before rendering guilty verdicts after a bench trial, the judge ordered that all seized documents which the defendants had caused to be admitted into evidence on the earlier suppression motion, and which had not been earlier returned as unnecessary to the prosecution or used in the examination of witnesses at the suppression hearing, be made available for public inspection. Attempts to stay the disclosure were ineffective in the district court, before a motions division of this court, and before this Court en banc. Thereafter, the Chief Justice of the United States, acting as Circuit Justice, also denied an application for a stay. The disclosure of the documents was the question involved in such proceedings and the same issue is raised here a second time.
II
This proceeding reaches the court in a posture where the public disclosure of all the documents has continued until the present date. The majority now orders that the documents be sealed to prevent public access. Further disclosure is prohibited pending review by this court after remand. I dissent from that disposition because there is an ample factual and legal basis for the order of the district court making such evidentiary documents available as court records in the case.
A
At the outset it is essential to consider the posture of the case when the judge removed the seal from the documents. The original claim by the defendants was that the search was illegal. This claim was based upon the allegedly overbroad language of the search warrant. In this respect the search warrant in California was the same as the one in the District of Columbia which had been held to be valid. In Re Search Warrant Dated July 4, 1977, 572 F.2d 321 (D.C.Cir.1977), cert. denied, 435 U.S. 925, 98 S.Ct. 1491, 55 L.Ed.2d 519 (1978). In Church of Scientology v. United States, 591 F.2d 533 (9th Cir. 1979), cert. denied 444 U.S. 1043, 100 S.Ct. 729, 62 L.Ed.2d 729 (1980) the court noted that “A similar warrant was obtained for a search of part of a building owned by the Founding Church of Scientology in Washington, D. C. The affidavits in support of the warrants were substantially identical, and so were the warrants, except for descriptions of the premises to be searched.” (Emphasis added) 591 F.2d at 533. Nevertheless, the defendants in the criminal trial continued to press the claim by a motion to suppress. When the District Court in this Circuit, Judge Richey, ruled against the suppression motion all the evidence in the seized documents, in effect, became admissible as evidence against them. Apparently recognizing the probative force of such evidence to prove their guilt the defendants shortly thereafter entered guilty pleas as follows:
Sharon Thomas: Theft of government property-Count 17
Gerald Bennett Wolfe: Conspiracy-Count 23
Cindy Raymond: Conspiracy — Count 23 Mitchell Hermann: Conspiracy-Count 1 Richard Weigand: Conspiracy-Count 23 Gregory Willardson: Conspiracy — Count 23
Duke Snider: Conspiracy-Count 23
Henning Heldt: Conspiracy-Count 23
Mary Sue Hubbard: Conspiracy-Count 23
Thus, the ruling on the motion to suppress effectively caused the disposition of the case and under normal court procedures the record upon which the court ruled would become available to the public almost as a matter of course. A different situation would exist if the seized documents had not *433been introduced into evidence, but they had-a/I of them. The Church contends that the documents had been introduced under seal “for the purpose of showing that the search and seizure was unlawful” They were admitted by the court as being relevant for that purpose. But the court ruled that such documents did not prove the search to be unlawful. The documents thus are at the core of the court’s decision denying the suppression motion and it is customary and ordinary in such cases for the record to disclose the evidentiary basis for the ruling. And there is nothing to the point, that since the court ruled the search was lawful, and the documents had been offered by the defendants to prove the search was unlawful, that the documents upon which the court ruled may not be disclosed.
B
Additionally, there is nothing to the point that the Church has a different interest from the defendants. The individual defendants were not acting for themselves. They were acting for the Church. As charged in the indictment the Church of Scientology was organized with “a department known as the ‘Guardian’s Office’ [which] had responsibility to promote the interests of Scientology by covertly identifying, locating, and obtaining all Scientology-related information in the possession of various individuals, government agencies and private organizations. Each of the Guardian Offices was composed of five bureaus including the Information Bureau which was assigned the responsibility for the conduct of covert operations including the collection of data and documents of interest to Scientology.” (Emphasis added).
Individual defendants, including the wife of the head of the world wide Church, held official positions in the Guardian Office, United States, of the Church of Scientology as listed below in the column entitled “Positions”.
Individuals Approximate Periods Positions
Henning Heldt Nov. 21,1973-June 20,1977 Deputy Guardian US (DG US)
Duke Snider March 1974-Dec. 1,1974 Deputy Guardian— Information US (DG I US)
Dec. 1,1974-June 20,1977 Deputy-Deputy Guardian US (DDG US)
Richard Weigand Dec. 1,1974-May 15,1977 Deputy Guardian— Information US (DG I US)
Gregory Willardson Sometime 1974-Jan. 1,1976 Information Bureau Branch I Director US
Jan. 1,1976-June 16,1977 Deputy-Deputy Guardian Information US (DDG I US)
June 16,1977-June 20,1977 Deputy Guardian Information US (DG I US)
Mitchell Hermann a/k/a Mike Cooper Jan. 1,1974-March 1,1975 Branch I Director, Guardian’s Office, DC
Jan. 1,1976-March 1,1977 Southeast US Secretary, Guardian’s Office, US (SEUS SEC.)
*434Cindy Raymond June 1,1974-Jan. 1,1976 Information Bureau Collections Officer US
Jan. 1,1976-Sept. 1,1976 Information Bureau Branch I Director US
Sept. 1,1976-June 20,1977 Information Bureau National Secretary US
Gerald Bennett Wolfe Nov. 18,1974-June 30,1976 Covert Operative for Guardian Office in Internal Revenue Service
Mary Sue Hubbard Nov. 21,1973-May 27,1977 Controller and Commodore Staff Guardian (CSG) supervising Guardian Office
Sharon Thomas Feb. 29,1976-Nov. 5,1976 Covert Operative for Guardian Office in Department of Justice
The offense alleged in the first count to which Hermann plead guilty was an unlawful conspiracy “to commit offenses against the United States of America, that is, by various illegal and unlawful means, to locate and obtain illegally information and documents in the possession of the United States of America which were related to Scientology and to individuals, organizations and agencies perceived to be enemies of Scientology.”
The conspiracy alleged in count 23 to which six (6) other officials of the Church of Scientology plead guilty had as its alleged objectives:
(a) to obstruct justice in violation of Title 18, United States Code, Section 1503;
(b) to obstruct a criminal investigation in violation of Title 18, United States Code, Section 1510;
(c) to harbor and conceal a fugitive from arrest in violation of Title 18, United States Code, Section 1071;
(d) to make false declarations in violation of Title 18, United States Code, Section 1623;
Thus, most of the defendants were principal officers of the Church and it was their activities as official “Guardians of the Church that generated most of the documents in question. That is the nature of the charges against the defendants and their guilty pleas are sufficient substantiation of the basic charges as the court noted in its order of December 7, 1979: “Each of the five defendants has admitted his or her guilt in open court. Moreover, never has this Court been faced with such overwhelming evidence of guilt.” (JA 243).
Moreover, a corporation is responsible for the acts of its officers and agents committed within the scope of their authority. E. g., United States v. Sherpix, 512 F.2d 1361, 1367 n. 7 (D.C.Cir.1975) I would thus not find the Church to have any separate interest in the seized documents. In addition some of the documents were admittedly stolen. Actually both the Church’s officers and the Church have the same intent— concealment of the same improper activity.
C
Had not the trial judge ordered the release of the documents the complaint would have been loudly asserted that he had unconstitutionally restricted access to an essential basis for his decision in violation of the First Amendment. The important public interest in assuring the proper conduct of judicial proceedings would also have been *435compromised by retaining a sealed record in a case where the materials had been an integral part of a judicial determination on a motion to suppress. Absent unsealing the record, there would have been no means to determine the basis for the trial court’s ruling denying the defendant’s claim of unlawfulness. Absent unsealing of the record, vital public information which had been involved in a serious and important judicial proceeding would have been unavailable for public inspection. In short, the trial judge was placed in a position where either action he elected in regard to the sealed. documents would have been criticized. In my view, the only proper action was to'remove the seal on the documents the court found not to support the defendants’ claim that the search was unlawful.
D
Judicial proceedings are not secret in our society. Indeed, the judiciary scrupulously requires that all participants in a judicial proceeding be given equal access to the court, and that, particularly in criminal cases, the proceedings be open to the public, with severely limited exceptions. Where, as in this case, the criminal proceedings had been effectively completed, and the trial was to the court, there was no danger of adverse publicity affecting the rights of the defendants which might militate against an open proceeding. See Gannett Co., Inc. v. Pasquale, 443 U.S. 368, 99 S.Ct. 2898, 61 L.Ed.2d 608 (1979). Moreover, the defendants’ guilty pleas had resolved all doubt as to their criminal conduct as reflected in the documents.
This leaves us with the question of the harm to the petitioning party, from whose premises the documents were seized, resulting from disclosure of the documents.3 That, in turn, must necessarily be balanced against the harm to the important public policies favoring disclosure.
The Church of Scientology of California asserts that the seizure of documents from church buildings in Los Angeles necessarily demonstrates a sufficient interest in the question of the validity of the search to entitle the Church to intervene in the pending criminal proceeding involving only individual defendants. That contention has some appearance of reasonableness, but it does not withstand scrutiny.
Any assessment of the correctness of the trial court’s action must acknowledge the fact that a number of the documents quite simply do not belong to the Church of Scientology of California in the first place. Indeed, certain of the documents belong to others and were obtained through illegal means. In addition to United States Government documents admittedly stolen from the Department of Justice (Count 17), an amicus curiae brief filed in this court on behalf of two Florida newspapers states that certain of the documents belong to it, and were stolen from its lawyers. The newspapers have waived all privacy rights in the materials. Brief for Amici Curiae Times Publishing Co., and Clearwater Newspapers, Inc. at 5. This waiver does not in itself resolve the issue involved in this appeal but it serves to identify some of the documents and to emphasize that the Church of Scientology wants secrecy not privacy. These two concepts are related only in the result they effectuate; their motivations are decidedly different.
The court by ordering this remand, and reimposing a seal, is ordering secrecy, despite its recognition of the “country’s tradition of access to records of a judicial proceeding.” This issue is best resolved by reference to the decision in Nixon v. Warner Communications, Inc., 435 U.S. 589, 597-98, 98 S.Ct. 1306, 1311, 55 L.Ed.2d 570 (1977) where the Supreme Court addressed the question of access to court records:
“It is clear that the courts of this country recognize a general right to inspect and copy public records and documents, including judicial records and documents.
*436“It is uncontested, however, that the right to inspect and copy judicial records is not absolute. Every court has supervisory power over its own records and files, and access has been denied where court files might have become a vehicle for improper purposes.
“It is difficult to distill from the relatively few judicial decisions a comprehensive definition of what is referred to as the common-law right of access or to identify all the factors to be weighed in determining whether access is appropriate. The few cases that have recognized such a right do agree that the decision as to access is one best left to the sound discretion of the trial court, a discretion to be exercised in light of the relevant facts and circumstances of the particular case.”
(footnotes omitted) (emphasis added).
The Supreme Court has recently affirmed the public nature of criminal trials. In his opinion for the Court, in Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S.Ct. 2814, 65 L.Ed.2d 973 (1980), the Chief Justice stated “a presumption of openness inheres in the very nature of a criminal trial under our system of justice.” at 573, 100 S.Ct. at 2825. In Richmond Newspapers the Supreme Court held that the public has a First Amendment right to attend a criminal trial, except in extraordinary circumstances where a closed proceeding is necessary to assure the defendant a fair trial.
Collectively, these decisions establish the clear and historically based presumption favoring public trials. The record of a trial is no less a part of the proceeding than the actual examination of witnesses. Where, as here, the controversy presented to the court was limited to a single major issue — the validity of the search — and where the defendants contended that their claim of invalidity was proven by all the documents they caused to be admitted into evidence, making the documents available in the public record becomes even more important. Absent such access, the public’s opportunity to assess the validity of the courts ruling as applied to these criminal defendants would be virtually nonexistent. (1) The central issue in the suppression proceedings, and (2) the factual basis for the acceptance of the plea bargain agreement, would be obscured from the public and the press. The confidence of the public in the judicial process, and the constitutional right of access to criminal proceedings, requires upholding the action of the trial court in this case.
The requirement for public disclosure of the evidentiary record in a court proceeding which results in a judicial ruling naturally flows from the constitutional requirement that the trial be public. Even though a motion to suppress may not be a “trial” there is no difference in the ultimate requirement that the record be public. A judicial proceeding cannot be said to be public if the public be denied access to the evidence admitted as relevant to the issues before the court. It is as important to public disclosure of judicial proceedings that the public be able to read written evidence in the record as it is that they be able to hear oral testimony.
One objective of a public trial of universal benefit to the public and defendants is that it prevents justice from being administered covertly or based on “secret bias or partiality.” Id., p. 569, 100 S.Ct. p. 2823. It also protects judges from being improperly charged with bias, corruption or misapplication of the law. Had the motion to suppress been granted there is no question that the evidentiary record would have been available to the public, and it is just as available when the motion is denied.
The majority states that it cannot determine from the trial judge’s orders what factors entered into the decision to unseal, or whether he had appropriately balanced the generalized interests. The record does not support such criticism. The trial judge made explicit reference to his reasoning at the time he ordered the unsealing. The Court’s order of October 25, 1979 stated:
[T]his Court firmly believes that there is a right in the public to know what occurs before the courts. In addition, there is a public interest in access to Court records. As Justice Brandéis once said, sunshine is the best disinfectant. (JA 171)
*437Regardless of the references to the public right “to know” and sunshine being “the best disinfectant”, the statement that “there is a public interest in access to Court records” is a correct statement and an adequate basis for decision. In fact, it could have been stated more forcibly as a “public right in access to Court records.” Cf., Richmond Newspapers, supra. I would accordingly follow:
the settled rule that, in reviewing the decision of a lower court, it must be affirmed if the result is correct “although the lower court relied upon a wrong ground or gave a wrong reason.” Helvering v. Gowran, 302 U.S. 238, 245, 58 S.Ct. 154, 158, 82 L.Ed. 224.
Securities and Exchange Commission v. Chenery Corp., 318 U.S. 80, 88, 63 S.Ct. 454, 459, 87 L.Ed. 626 (1943).
Necessarily inherent in the unsealing by the court was its decision to review the documents and specifically exclude those which were highly personal. This was done. Following the extraction of such personal documents the remaining documents involved in the suppression decision were unsealed to place them in the public record. The assertion that the learned trial judge did not thoroughly review the documents in their entirety is unsupported by the record; and is a complete unjustifiable assumption since the court’s order explicitly acknowledged the need to examine the record in its entirety despite the time intensive nature of the review.4
III
On remand of this case, the Church of Scientology of California will be allowed to participate as an intervenor. In my view such action is incorrect because it interferes with a pending criminal case, and because the Church’s claim regarding the documents can be made in other proceedings.
By definition, the parties to a criminal proceeding are the government and the defendants. By definition, the issues in a criminal proceeding are concerned with the guilt or innocence of the defendants. While other issues ancillary to that central question of criminal responsibility are often involved, it is essential that pending criminal cases not be inhibited by the resolution of issues remote from the main case, particularly those involving parties other than the government and the criminal' defendants. E. g., In the Matter of An Application for a Search Warrant of Wiltron Associates, Ltd., 49 F.R.D. 170, 172 (S.D.N.Y.1970).
The Church of Scientology is entitled to bring an action posited on the federal court’s general supervisory power over federal law enforcement officials for a return of the property, or it may make application in the court where the criminal proceedings were pending. United States v. Wilson, 540 F.2d 1100, 1104 (D.C.Cir.1976). These provide sufficient alternatives so that intervention in a pending criminal case should not be allowed. The majority is creating an unfortunate precedent which will unnecessarily obstruct criminal trials and greatly increase the already difficult case load which federal district courts must process. Accordingly, I dissent from allowing the Church of Scientology of California to intervene in a pending criminal proceeding to litigate its asserted interest in the seized documents.
IV
This appeal will again be before this panel after the learned trial judge has, in ac*438cordance with the court’s opinion, explicated any additional reasons he may have had for removing the seal, and performed whatever further documentary review is required. Because the appeal is resolveable as it is presented to us, I respectfully dissent from the remand ordered by the court. Because in my view the court acted properly in opening the record to the public, I dissent from the sealing of the evidentiary documents. And because the trial court correctly denied the Church of Scientology of California leave to intervene in a pending criminal proceeding to assert collateral issues I dissent from the court’s disposition of the remand issue.
MEMORANDUM
Opinion After Remand
In United States v. Hubbard, 650 F.2d 293 (D.C.Cir. 1980), this court ordered this case remanded to the district court for “review [of] its decision to unseal the documents” at issue in light of “this court’s determination, on the basis of the record now before us, that the seal on the documents at issue should be retained, absent substantial factors weighing in favor of public access.” Id., at 324. We left open to the district court the option of abiding by its original order in whole or in part. However, we mandated that this result be accompanied by an expanded record. Any decision ordering the unsealing of documents was to include an explanation in a “supplemental rationale” of “how the trial judge’s analysis of the generalized interests at stake differed from our own, [and] whether he may have justified disclosure on the basis of the ‘particularized’ factors we suggest or on some other basis as well as ... with specific reference to the particular documents or groups of documents to which each reason is applicable.” Id. at 324. This rationale was to be supplied to the parties, including the Church, to enable them to file a motion for reconsideration in which they might contest its findings or offer evidence of particularized privacy interests in the involved documents. We postponed our final ruling on the original appeal from the unsealing order until such time as the district court ruled on these motions and transmitted the record of the supplemental proceedings to this court. Id., at 324-325.
On remand, the trial judge who had issued the original order unsealing the documents reaffirmed the original reasons given for his order in a supplemental memorandum opinion issued on October 15, 1980. United States v. Hubbard, Crim. No. 78-401 (D.D.C. Oct. 15, 1980). Although the trial judge wrote that he “perceives no particularized reason for the release of the documents, other than those stated in the unsealing order,” see id., slip op. at 3, he both restated several general reasons for his decision to release the entire group of documents at issue, and presented apparently particularized justifications for the release of individual documents or groups of documents. See id., slip op. at 4. However, he failed to identify the documents or groups of documents to which these particularized justifications applied. See id. The record was then transmitted to this court.
On October 30, 1980, the trial judge recused himself from participation in any further proceedings in this case.
On November 5, the district judge assigned to the case after the first judge’s recusal filed an order stating that because he had no “knowledge regarding the trial judge’s determination that disclosure of the documents under seal was warranted, ... [he] is in no position to ‘supplement’ his rationale[.]” Church of Scientology v. United States, Civ. No. 79-2975, slip op. at 2 (D.D.C. Nov. 5, 1980). Stating further that “this court perceives no ‘substantial factors’ favoring disclosure,” he concluded:
Upon consideration of the generalized and particularized privacy interests in the instant case, this Court can only conclude that the documents in question must remain under seal “until the evidentiary *439utility of the seized documents is exhausted.”

Id.

No motions for reconsideration nor appeals have been filed subsequent to the November 5th order of the district court. Both appellants and appellees have filed memoranda with this court responsive to the earlier supplemental opinion of the original trial judge, appellants urging that the documents continue to be kept under seal, and appellees urging that the supplemental record provides a sufficient rationale for their unsealing. We consequently decide the original appeal from the unsealing order on the basis of the original record as supplemented by the memoranda and order issued by the two district judges.
Our original remand, designed to clarify the reasons for release, did not require the district court to state particularized justifications for the release of individual documents or categories of documents; our remand required instead that if such justifications in fact contributed to the decision to unseal, then the reasons be stated and the documents to which they are applicable be identified. In his supplemental opinion, the original trial judge, though disclaiming any additional reasons for release other than those set out in his original order, set out several particularized justifications without reference to identifiable documents or groups of documents. In the absence of any such identification, neither this court nor the parties concerned can meaningfully address the stated reasons for release. Thus, the purpose of the remand was not fulfilled. If he had not recused himself, we would therefore have been forced to remand this case again, stressing that while the district court is not required to conduct the review which may be necessary to identify the documents to which the trial judge’s apparently particularized justification pertain, he should have the opportunity to do so.
The subsequent memorandum and order of the second judge, however, indicates that he has decided not to conduct any such review, as he perceives no substantial factors, generalized or particularized, favoring disclosure. Instead, he has ordered that the documents remain under seal until their evidentiary value is exhausted.
In light of this new determination, this court now enters a final judgment, in accordance with the rationale stated in our earlier opinion, reversing the original unsealing order from which the appeals were taken, and remanding the case to the district court for reentry of an order similar to the order of November 5 maintaining the documents under seal. Upon entry of such order our stay of the original unsealing order will be automatically vacated.

. Hereinafter sometimes referred to as the “Church” or “Church of Scientology.”


. The Church of Scientology attempted to impose an “agreement” on the trial court to retain the documents under seal. If the action taken was within the parameters of the trial court’s inherent power over the proceedings before it, as I conclude, then the wishes of the defendants, even if acceded to by the government, did not in any way restrain the court. Parties do not by their agreements limit the powers of the court. Nor do parties “contract” with the court, as the record reflects the criminal de*432fendants attempted to do. Parties legitimately, of course, make requests of the court through the medium of motions, which are applications for an order. That should not be confused with a power to dictate the actions of the court.


. There is the additional issue of the Church’s right to intervene in a pending criminal proceeding. That question is addressed in part III of this dissent, infra.


. In a memorandum dated October 30, 1979, filed in response to the defendants motion for reconsideration of the unsealing order the trial judge expressly stated that during the suppression hearing “all of the documents seized in Los Angeles were put into evidence by the defendants.” (JA 223, 224) (emphasis in original) That same order makes an explicit reference to the need to review the entirety of the material relating to “sex lives of members of the Church, tax returns of individuals, and attomey-client material of law firms.” JA 228. The final paragraph of the memorandum states that it is
“Further Ordered, that the seal shall remain on documents not used by the parties for examination of witnesses at the suppression hearing until the Court examines each in light of issues raised by the defendants, and, the Court will begin such process today." JA 228 (emphasis added).